Citation Nr: 0204605	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to October 
1968.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from January 2000 and 
February 2000 decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In the veteran's substantive appeal, VA Form 9, received at 
the RO in January 2001, he requested a hearing at a local VA 
office before a member of the Board.  VA acknowledged this 
request by a March 2001 letter.  In March 2001, the veteran 
asked for a hearing before a RO hearing officer.  He was 
notified of that hearing, scheduled for April 2001, by VA 
letter in March 2001.  During his April 2001 hearing, the 
veteran withdrew his request for a hearing before a member of 
the Board.  


FINDINGS OF FACT

1. An unappealed June 1995 RO decision denied an application 
to reopen a claim of service connection for a psychiatric 
disability.  

2. The evidence associated with the claims file subsequent to 
the June 1995 decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1. The June 1995 rating decision, which denied reopening of a 
claim of service connection for a psychiatric disability, is 
final.  38 U.S.C.A. § 7105(a)(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.1103 (2001).  

2. New and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for a psychiatric 
disorder on the basis that he has submitted new and material 
evidence.  In this regard, the Board observes that the 
veteran's claim of service connection was originally denied 
by the RO in an October 1993 rating decision.  The veteran 
was notified of that decision and of his appellate rights, 
but he did not initiate an appeal, and the rating decision 
became final.  See 38 U.S.C.A. § 7105(a)(c).  In May 1995, 
the veteran submitted private medical records in order to 
reopen his claim.  By a June 1995 RO decision, the 
application to reopen was denied.  The veteran was notified 
of the decision and of his appellate rights, but he did not 
initiate an appeal, and that decision consequently became 
final.  See 38 U.S.C.A. § 7105(a)(c).  

In applications to reopen, such as the veteran's, the Board 
is required to determine whether new and material evidence 
has been presented before reopening and adjudicating the 
claim for service connection on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
This is so regardless of what the RO has done.  Id.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (The Board notes that there has been a 
regulatory change to 38 C.F.R. § 3.156 with respect to all 
claims to reopen made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  As the veteran filed his application to reopen 
prior to this date, the earlier version of the law remains 
applicable in this case.)  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  

An October 1993 rating decision denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
because the veteran's psychiatric disorder was not shown 
during a period of service, and it was not exhibited within 
one year after his separation from service.  The RO based its 
decision on the veteran's service medical records, an undated 
private medical record from Comprehensive Care Center, two VA 
examinations conducted in May 1993, and VA outpatient 
treatment records dated from March 1991 to May 1993.  The 
veteran's service medical records contain no evidence of 
complaints, treatment, or diagnoses of a psychiatric disorder 
while the veteran was on active duty.  The undated private 
medical report contains a diagnosis of bipolar disorder, 
chemical substance abuse, and manic depressive disorder.  
There was no reference to the veteran's active service.  The 
veteran was hospitalized at VAMC Lexington, Kentucky from 
March 28, 1991, to April 5, 1991, for suicidal ideation.  
Upon examination, he was diagnosed with a bipolar disorder, 
and the hospitalization report indicates that he also 
suffered from a dependent personality disorder.  The report 
also indicates that the veteran was diagnosed with a manic-
depressive disorder in 1980 and that he had continued to 
receive outpatient treatment since that time.  It was noted 
that he had a family history of bipolar disorder.  

During a May 1993 VA general medical examination, the veteran 
was diagnosed with a psychiatric disorder and possible manic 
depressive disorder, but there was no reference to the 
veteran's service.  A May 1993 VA examination for mental 
disorders resulted in a diagnosis of bipolar disorder, manic 
type.  In an addendum to the examination, the examiner noted 
that the veteran's history would indicate that he had an 
apparent bipolar disorder "even at the time he was in his 
teens, continuing during his service years."  In addition, 
the examiner opined that it was much more evident that the 
veteran was showing some bipolar disorder during the latter 
part of his service years.  

As noted earlier, the October 1993 rating decision was 
unappealed, and by a June 1995 rating decision, the RO denied 
reopening the veteran's claim for service connection.  The 
evidence submitted in support of reopening were private 
medical records from C. William Briscoe, M.D., dated from 
February 1987 to February 1991.  These records showed that 
the veteran received treatment for anxiety and depression; 
however, no notation regarding the veteran's service was 
made.  The RO did not find that this evidence, when viewed in 
the context of all the evidence, was new and material.  

The evidence associated with the claims file subsequent to 
the June 1995 rating decision includes private medical 
records, a VA hearing, personal statements, and 
hospitalization records.  

Private medical records dated from October 1969 to March 
1970, received at the RO in January 2000, reflect that the 
veteran complained of depression as early as December 1969.  
These records were typed, without letterhead, and did not 
contain the name or address of the physician furnishing 
treatment.  In a May 2001 statement, the veteran asserted 
that the treating physician was James Becknell, M.D., and 
that he was now deceased.  He indicated that, on one 
occasion, he sought treatment from W.E. Becknell, M.D. (the 
brother of Dr. James Becknell).  A June 2001 letter from Dr. 
W.E. Becknell's office indicates that the veteran's records 
could not be found.  

The veteran received private medical treatment from various 
health professionals from May 1993 to April 2001.  The 
treatment records show that the veteran complained of 
depression, anxiety, mood swings, forgetfulness, and marital 
strife.  The symptomatology reported by the veteran was 
consistent throughout the reports, and he was subsequently 
diagnosed with anxiety, manic depression, and bipolar 
disorder.  During treatment in December 1995, the veteran 
related that he was diagnosed as manic depressive in 1982.  
However, the earliest psychiatric diagnosis recorded in these 
treatment records was in May 1993 when he was diagnosed with 
a bipolar disorder.  The records are negative for any 
reference to the veteran's service.  

Finally, the veteran was afforded a VA hearing in April 2001.  
At that time, he reported on his in-service work duties and 
stated that, because he was often required to work more than 
12 hours per day seven days per week, he became "nervous and 
on edge."  The veteran's wife testified that prior to their 
marriage in 1970, she observed that he was more nervous than 
usual, that he was anxious, and that he did not sleep a lot.

The Board has reviewed the evidence of record, and finds that 
the evidence associated with the veteran's claims file 
subsequent to the June 1995 rating decision is not new and 
material.  While this newly received evidence is not 
cumulative of the evidence previously available in June 1995, 
it does not tend to prove a matter pertinent to the veteran's 
claim that was not already shown by the evidence in June 
1995.  The records dated from 1969 indicate that the veteran 
complained of being depressed as early as December 1969 and 
was treated with Elavil.  He was given Valium in January and 
February 1970, but this evidence of treatment was more than a 
year after his separation from service and does not include a 
definite diagnosis of psychiatric disability.  Nothing about 
the newly received evidence tends to link later-shown 
psychiatric disability to the veteran's military service.  
This is so even if the Board accepts as accurate the 
veteran's statement made in 1995 that he was diagnosed as 
having a manic depressive disorder as early as 1982.  It was 
evidence available in June 1995, in the form of a VA 
examiner's opinion, that tended to link psychiatric symptoms 
to military service.  Competent evidence received after June 
1995 does not.

In summary, evidence received since the last final denial 
does not tend to support the veteran's claim in a manner such 
that it bears directly and substantially upon the question of 
service connection, and it is therefore not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In other words, the new evidence tends 
to demonstrate what was already shown, namely that the 
veteran had psychiatric symptoms after service and was later 
diagnosed as having a bipolar disorder.  The demonstration of 
symptoms closer in time to military service, but more than a 
year after the veteran's separation, without more definite 
medical nexus opinion than previously provided by the VA 
examiner in 1993, does not bear directly and substantially 
upon the pertinent question:  whether the disability began in 
service or was aggravated thereby.  Additionally, as alluded 
to above, this new evidence does not invoke application of a 
presumption of service incurrence or aggravation under 
38 C.F.R. §§ 3.307, 3.309 (2001).  This is so because there 
is no new evidence showing a psychosis manifest within a year 
of the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2001).  Consequently, the Board concludes 
that new and material evidence has not been presented to 
reopen the veteran's previously denied claim.  

In so finding, the Board has considered the veteran's 
assertions regarding psychiatric symptoms and their onset 
during service, but these appear to be the same contentions 
as those addressed by the RO in the prior final denials.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action under the Veterans Claims 
Assistance Act of 2000 is not required.  


ORDER

The application to reopen a claim of service connection for 
psychiatric disability is denied.  



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

